                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


TERRY G. ALDRICH and
CINDY L. ALDRICH,

            Plaintiffs,

vs.

                                                    No. 16-cv-379-DRH-RJD

UNITED STATES OF AMERICA,
SOUTHERN ILLINOIS HOSPITAL
SERVICES d/b/a SOUTHERN
ILLINOIS HEALTHCARE, et al.,

            Defendants.



                          MEMORANDUM and ORDER
HERNDON, District Judge:


                                 I. Introduction

      Pending before the Court are two motions: (1) a motion to dismiss Counts X,

XI, XIV, and XV of Plaintiffs’ first amended complaint (“the Complaint”) (Doc. 71)

pursuant to Federal Rule 12(b)(5) submitted by Defendants Abdul Majid and

Pamela Sparling and joined by Defendant Kirby on August 6, 2018; and, (2) a

motion to dismiss Counts XVI and XVII of the Complaint (Doc. 73) pursuant to

Federal Rule 12(b)(6) submitted by Defendant Lynn Suppan on August 6, 2018. On

August 13, Plaintiffs offered a Response in Opposition (Doc. 77) to each motion to

dismiss. For the reasons set forth below, the Court DENIES both Defendants Majid,




                                    Page 1 of 17
Sparling, and Kirby’s motion to dismiss (Doc. 71) and Defendant Suppan’s motion

to dismiss (Doc. 73).




                                    II. Background

      This matter arises from spine surgery Plaintiff Terry Aldrich underwent on

October 31, 2013. Two years later, on or about October 27, 2015, Plaintiffs filed a

lawsuit against Defendants Majid, Sparling, and Kirby (“Defendants MSK”) in

Jackson County, Illinois alleging that Defendants MSK caused or contributed to

cause the same injuries and damages Plaintiffs allegedly suffered because of the

VA’s negligence. On or about April 21, 2016, Plaintiffs sought leave to file an

amended complaint, which the state court granted. Plaintiffs’ first amended

complaint was filed on May 12, 2016 and it added as defendant Lynn Suppan,

CRNA (“Defendant Suppan”). On May 31, 2016, Plaintiffs had a summons issued

for service upon Defendants MSK and Defendant Suppan and each defendant was

served with the summons and complaint by June 8, 2016. Defendants MSK

subsequently filed a motion to dismiss arguing that Plaintiffs failed to exercise due

diligence in the serving of their complaint as required by Illinois Supreme Court

Rule 103(b) (“Rule 103(b)”). Defendant Suppan filed a motion to dismiss asserting

that Plaintiffs’ claims against her were time barred and did not relate back to the

filing of the original complaint.



                                      Page 2 of 17
       On or about March 17, 2017, the state court denied both Defendants MSK’s

motion to dismiss and Defendant Suppan’s motion to dismiss, but granted

Plaintiffs leave to file an amended complaint in response to arguments raised with

regard to the commingling of causes of action in violation of 735 ILCS 5/2-603.

Plaintiffs subsequently filed an amended complaint, which then caused Defendants

MSK and Defendant Suppan to renew their previous motions to dismiss by again

arguing that Plaintiffs failed to use due diligence in serving them and claims against

Defendant Suppan were time barred. The state court, again, denied each motion.

       On October 3, 2017, Plaintiffs filed a motion for permissive joinder of parties

in this Court, which the Court granted. Defendants MSK now seek dismissal of

Counts X, XI, XII, XIII, XIV, and XV of the Complaint on the basis that Plaintiffs

failed to exercise due diligence in serving them in the state court action, as required

by Rule 103(b). Defendant Suppan seeks dismissal of Counts XVI and XVII of the

Complaint on the basis that Plaintiffs’ claims against her are time barred by the

applicable statute of limitations period and the claims do not relate back to the

filing of the original suit.

                                III. Applicable Law

       The Federal Rules make clear that they do not apply to filings in state court.

Romo v. Gulf Stream Coach, Inc., 250 F.3d 1119, 1122 (7th Cir. 2001). The

Seventh Circuit has concluded that Illinois law applies to dismiss a plaintiff’s

complaint for their lack of diligence in serving it, because the action was originally




                                      Page 3 of 17
filed in state court and the conduct in question occurred prior to removal. Id. at

1123.

        Rule 12(b)(6) permits a motion to dismiss a complaint for failure to state a

claim upon which relief can be granted. Hallinan v. Fraternal Order of Police

Chicago Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). The Supreme Court

explained in Bell Atlantic Corp. v. Twombly, that Rule 12(b)(6) dismissal is

warranted if the complaint fails to set forth “enough facts to state a claim to relief

that is plausible on its face.” 550 U.S. 544, 570 (2007).

        Although federal pleading standards were retooled by Twombly and Ashcroft

v. Iqbal, 556 U.S. 662 (2009), notice pleading remains all that is required in a

complaint. “A plaintiff still must provide only ‘enough detail to give the defendant

fair notice of what the claim is and the grounds upon which it rests and, through

his allegations, show that it is plausible, rather than merely speculative, that he is

entitled to relief.’” Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir. 2008)

(citation omitted).

        The Seventh Circuit offers further guidance on what a complaint must do to

withstand 12(b)(6) dismissal. The Court in Pugh v. Tribune Co., 521 F.3d 686, 699

(7th Cir. 2008), reiterated the standard: “[S]urviving a Rule 12(b)(6) motion

requires more than labels and conclusions;” the complaint’s allegations must “raise

a right to relief above the speculative level.” A plaintiff’s claim “must be plausible

on its face,” that is, “the complaint must establish a non-negligible probability that




                                      Page 4 of 17
the claim is valid.” Smith v. Medical Benefit Administrators Group, Inc., 639 F.3d

277, 281 (7th Cir.2011).


                                     IV. Analysis

      Plaintiffs’ 17-count, first amended complaint alleges a Federal Torts Claim

Act claim against the United States and various medical negligence claims against

the remaining defendants. In their pending motion to dismiss (Doc. 71), Defendants

MSK argue that Counts X, XI, XII, XIII, XIV, and XV of the Complaint should be

dismissed because Plaintiffs failed to exercise due diligence in effectuating service

as required by Rule 103(b) In her pending motion to dismiss (Doc. 73), Defendant

Suppan argues that Counts XVI and XVII of the Complaint should be dismissed

because Plaintiffs’ claims against her are barred by the applicable statute of

limitations period and the claims do not relate back to the filing of the original suit.

Each motion shall be analyzed in turn.


A. Defendants’ Majid, Sparling, and Kirby’s Motion to dismiss

      Defendants MSK’s motion to dismiss seeks dismissal of Counts X, XI, XII,

XIII, XIV, and XV of the Complaint on the basis that Plaintiffs failed to exercise due

diligence in serving Defendants in the state court action, as required by Rule 103(b).

      The Seventh Circuit has concluded that Rule 103(b)’s requirements are an

integral part of the statute of limitation provisions in Illinois, therefore, federal

courts will apply Illinois service of process rules under certain circumstances. See

Hinkle v. Henderson, 135 F.3d 521, 522 (7th Cir. 1998); Romo v. Gulf Stream




                                      Page 5 of 17
Coach, Inc., 250 F.3d 1119 (7th Cir. 2001); Dewey v. Farchone, 460 F.2d 1338

(7th Cir. 1972). Supreme Court Rule 103(b) provides, as follows:

      (b) Dismissal for Lack of Diligence. If the plaintiff fails to exercise
      reasonable diligence to obtain service on a defendant prior to the
      expiration of the applicable statute of limitations, the action as to that
      defendant may be dismissed without prejudice. If the failure to
      exercise reasonable diligence to obtain service on a defendant occurs
      after the expiration of the applicable statute of limitations, the
      dismissal shall be with prejudice as to that defendant only and shall
      not bar any claim against any other party based on vicarious liability
      for that dismissed defendant’s conduct. The dismissal may be made
      on the application of any party or on the court’s own motion. In
      considering the exercise of reasonable diligence, the court shall review
      the totality of circumstances, including both lack of reasonable
      diligence in any previous case voluntarily dismissed or dismissed for
      want of prosecution, and the exercise of reasonable diligence in
      obtaining service on any case refiled under section 13-217 of the Code
      of Civil Procedure.

ARTICLE II. RULES ON CIVL PROCEEDINGS IN THE TRIAL COURT,
http://www.illinoiscourts.gov/SupremeCourt/Rules/Art_II/ArtII.htm#103 (last
visited November 2, 2018).

A plaintiff has the burden of showing reasonable diligence in serving process

following filing of a complaint. Segal v. Sacco, 136 Ill. 2d 282, 286 (1990). The

Illinois Supreme Court has instructed that the “reasonable diligence” standard is a

fact-intensive inquiry suited to balancing the following factors:


   1. the length of time used to obtain service of process;

   2. the activities of the plaintiff;

   3. plaintiff’s knowledge of the defendant’s location;

   4. the ease with which the defendant’s whereabouts could have been
      ascertained;




                                         Page 6 of 17
   5. actual knowledge on the part of the defendant concerning the pendency of

      the action;

   6. any special circumstances affecting plaintiff’s efforts at service; and,

   7. actual service on the defendant.

Long v. Elborno, 376 Ill. App. 3d 970, 979 (1st Dist. 2007).

In Case v. Galesburg Hosp., the Illinois Supreme Court noted that “[t]here is no

specific time limitation provided by Rule 103(b). Rather, a court must consider the

passage of time in relation to all the other facts and circumstances of each case

individually. 227 Ill. 2d 207 (2007). In Kreykes Electric, Inc. v. Malk and Harris,

the First District noted that “as a rule, the trial court has broad discretion in

granting or denying a motion brought under Rule 103(b), and this court will not

disturb the trial court’s ruling absent an abuse of that broad discretion.” 279 Ill.

App. 3d 936, 940 (1st Dist. 2007).

      In this case, Plaintiffs filed their original complaint in state court on October

27, 2015 for alleged medical negligence during an operative procedure that was

performed on October 31, 2013. On May 31, 2016, after the applicable two-year

statute of limitations for medical negligence claims expired, Plaintiffs had a

summons issued for service upon Defendants MSK.

      In their motion to dismiss, Defendants MSK argue that Plaintiffs violated

Rule 103(b) by failing to exercise reasonable diligence in effectuating service upon

them. Defendants MSK further argue that Plaintiffs’ related claims should be

dismissed with prejudice because Plaintiffs did not exercise reasonable diligence to



                                      Page 7 of 17
obtain service on Defendants MSK after the expiration of the applicable statute of

limitations.

      When determining whether a plaintiff exercised reasonable diligence, the

Illinois Supreme Court has instructed courts to balance seven factors. The present

seven-factor test used by Illinois courts to determine whether a plaintiff exercised

reasonable diligence was first articulated by the Illinois Supreme Court in Segal.

Segal, 136 Ill. 2d at 287. Importantly, in addition to outlining the factors test, the

court also noted that “[d]ismissal of a cause with prejudice under Rule 103(b) is a

harsh penalty which is justified when the delay in service of process is of a length

which denies a defendant a ‘fair opportunity to investigate the circumstances upon

which liability against [the defendant] is predicated while the facts are accessible.’”

Id. at 288 (quoting Geneva Const. Co. v. Martin Transfer & Storage Co., 4 Ill. 2d

273, 289-90 (1954)). In that case, the court held that the trial court had abused its

discretion in dismissing the complaint based on a 19-week delay between filing of

the complaint and service of process. Id. at 282. The court reasoned that the

“inadvertent delay of 19 weeks did not threaten the circuit court’s ability to ‘proceed

expeditiously to a just resolution of the matter before it.’” Id. at 288 (quoting

O’Connell v. St. Francis Hospital, 112 Ill. 2d 279 (1986)). Therefore, with the above

in mind, each factor shall be analyzed in turn.


1. The length of time used to obtain service of process.

      In their motion to dismiss, Defendants MSK argue that Plaintiffs failed to

exercise reasonable diligence because “service was not made on either of these


                                      Page 8 of 17
defendants until seven months and one week after the suit was filed and after the

statute of limitations periods of time expired.” (Doc. 72, p. 8). To support their

argument, Defendants MSK cite Illinois cases 1 that presented similar periods of

time between filing of the complaint and service upon the defendant and, in each

instance, the court concluded that the plaintiff did not exercise reasonable

diligence, and related claims were dismissed. In this case, assuming the applicable

statute of limitations expired on October 31, 2015, Plaintiffs did not obtain service

of process for approximately seven months. Therefore, the first factor supports a

finding that Plaintiffs did not use reasonable diligence in effectuating service.




2. The activities of the Plaintiffs during the period prior to service being

    effectuated.

       In their motion to dismiss, Defendants MSK contend that “[t]here is no

evidence in this case that plaintiffs took any action after filing their suit [to]

effectuate service . . ..” (Doc. 72, p. 8). As the Illinois Supreme Court has previously

indicated, determining whether “reasonable diligence” was executed is based on

facts and circumstances. The second factor is not confined to activities related

solely to effectuating service, but rather, activities of the plaintiff during the period

between filing the complaint and service of process. In this case, the record


1
  See Smith v. Menold Const., Inc., 348 Ill. App. 3d 1051 (4th Dist. 2004) (five months); Kreykes
Electric, Inc. v. Malk and Harris, 297 Ill. App. 3d 936 (1st Dist. 1998) (five months); Tischer v.
Jordan, 269 Ill. App. 3d 301 (1st Dist. 1995) (six months); Long v. Elborno, 875 314 Ill. Dec. 840
(1st Dist. 2007) (seven months).

                                           Page 9 of 17
indicates that Plaintiff made more than minimal efforts to effectuate service by

attempting to discover and confirm the names and addresses of individuals

involved in the October 31, 2013 surgical procedure. In their memorandum in

opposition of Defendants MSK’s motion to dismiss, Plaintiffs note that “[w]hen

Plaintiffs filed their initial Complaint in October 2013 they explained, via affidavit

of their attorney and their attempt to discover the names, address and employers

of individuals involved in their October 31, 2013 operation by submitting discover

requests to Defendants SIHS and Brigham Anesthesia.” (Doc. 77-1, p. 13). As noted

by the Third District, “[t]he Rule 103(b) test is not whether the plaintiff has done

everything possible with the utmost prudence and diligence but, rather, whether

the plaintiff exercised reasonable diligence so that the delay of service did not deny

the defendant a fair opportunity to investigate the facts of the case.” Thus,

considering the record as whole, the second factor supports a finding that Plaintiffs

used reasonable diligence in effectuating service.

3. Plaintiffs’ knowledge of defendants’ location and the ease with which
   defendants’ location could have been determined

      In their motion to dismiss, Defendants MSK contend that Plaintiffs had

knowledge of Defendants MSK’s location because Plaintiffs were aware of

Defendants MSK’s association with Brigham Anesthesia (“Brigham”) and the

address used to ultimately serve Dr. Majid was the address for Brigham.

Additionally, Defendants MSK point to the ease in which service was completed

after issuance. As stated in their motion, “Once summons was, in fact issued (seven

months after filing the original complaint), both Dr. Majid and Pamela Sparling

                                     Page 10 of 17
were served with the summons by Sheriff one week later, which establishes the ease

with which the defendant could be located and served.” 2 (Doc. 72, p. 9). Therefore,

based on the record, factors three and four support a finding that Plaintiff did not

use reasonable diligence in effectuating service.


4. Actual knowledge on the part of the Defendants concerning the pendency

    of the action.

       In their motion to dismiss, Defendants MSK acknowledge that they were

aware that Plaintiffs filed suit against them but argue that Plaintiffs still had a duty

under Rule 103(b) to exercise due diligence in service of the complaint. Under the

fifth factor, determining whether a defendant had actual knowledge of the pending

action helps determine whether a plaintiff used reasonable diligence in effectuating

service. Thus, given that Defendants MSK had actual knowledge of the pending

action, the sixth factor supports a finding that Plaintiff did use reasonable diligence

in effectuating service.

5. Any special circumstances affecting Plaintiffs’ efforts at service.

       The sixth factor considers whether there are any special circumstances

affecting Plaintiffs’ efforts. In their response to Defendants’ motion to dismiss,

Plaintiffs argue that:

       Plaintiff [had] been diligently working to identify the individual
       healthcare providers who attended him during the October 31, 2013



2
 See Tischer v. Jordan, 269 Ill. App. 3d 301, 308 (1st Dist. 1995) (“The fact that defendants were
served in January 1993 without any difficulty demonstrated that these defendants were available
and amenable to service at an earlier date, if plaintiff had exercised reasonable efforts in effecting
service.”).

                                            Page 11 of 17
      surgical procedure, and the Defendants, for the most part, have been
      represented by attorneys involved in this case from the outset.

(Doc. 77, p. 5).

Additionally, Plaintiff contends that:

      When Plaintiffs filed their initial Complaint in October 2013 they
      explained, via the affidavit of their attorney and their attempt to
      discover the names, addresses and employers of individuals involved
      in the October 31, 2013 operation by submitting discovery requests to
      Defendants SIHS and Brigham Anesthesia . . . Plaintiffs were taking
      positive steps consistent with their obligations to exercise reasonable
      diligence under the Rules.

(Doc. 77-1, p. 13).
      The above evidence supports the conclusion that special circumstances

existed, and thus, the sixth factor supports a finding that Plaintiff used reasonable

diligence in effectuating service.

6. Actual service on the Defendants.

      The seventh factor for determining whether there has been reasonable

diligence to effectuate service is whether a defendant was served. The record

indicates that Defendants MSK were served with the complaint and they admit that

they were aware of the pending action. Although Defendants MSK’s knowledge of

the pending action does not necessarily preclude dismissal pursuant to Rule

103(b), it is relevant when considering the record. See Polites v. U.S. Bank

National Ass’n, Ill. App. 3d 76, 86 (1st Dist. 2005) (the fact that a defendant “had

notice of the lawsuit before being served did not preclude dismissal under Rule

103(b)”).




                                     Page 12 of 17
        After reviewing all the factors and considering the totality of the

circumstances, the Court finds that Plaintiffs exercised reasonable diligence in

effectuating service on Defendants MSK. Defendants MSK’s motion to dismiss

seeking dismissal of Counts X, XI, XII, XIII, XIV, and XV of the Complaint is denied.

B. Defendant Suppan’s Motion to dismiss

        Defendant Suppan’s motion to dismiss seeks dismissal of Counts XVI and

XVII of the Complaint (Doc. 73) pursuant to Federal Rule 12(b)(6). Specifically,

Defendant Suppan argues that Counts XVI and XVII of the Complaint should be

dismissed because Plaintiffs’ claims against her are barred by the applicable statute

of limitations period and the claims do not relate back to the filing of the original

suit.

        Plaintiffs’ added Defendant Suppan in the state court action after the statute

of limitations period expired. Under such circumstances, the Seventh Circuit has

concluded that state procedural rules apply. Romo v. Gulf Stream Coach, Inc., 250

F.3d 1119, 1121(7th Cir. 2001) ([F]ederal courts may apply state procedural rules

to pre-removal conduct.”). Accordingly, 735 ILCS 5/2-616(d) is applicable to

Defendant Suppan’s motion.

        Under Section 2-616(d), a plaintiff must satisfy three conditions before the

claims against a newly named defendant will be found to relate back to the filing of

the original complaint:

        1. the time prescribed or limited had not expired when the original action
           was commenced;




                                      Page 13 of 17
      2. the person, within the time that the action might have been brought or the
         right asserted against him or her plus the time for service permitted under
         Supreme Court rule 103(b), received such notice of the commencement
         of the action that the person will not be prejudiced in maintaining a
         defense on the merits and knew or should have known that, but for a
         mistake concerning the identity of the proper party, the action would have
         been brought against him or her; and,

      3. it appears from the original and amended pleadings that the cause of
         action asserted in the amended pleading grew out of the same transaction
         or occurrence set up in the original pleading . . ..

735 ILCS 5/2-616(d).

      In this case, Defendant Suppan concede that Plaintiffs have satisfied the first

and third conditions of Section 2-616(d) but argue that Plaintiffs have failed to

satisfy the second condition because she did not have any notice of the suit prior to

the time she was served with the first amended complaint. (Doc. 74, p. 7).

      Illinois courts have found that Section 2-616(d) is similar to the requirements

of Federal Rule 15(c)(1)(C) of the Federal Rules of Civil Procedure and, therefore,

have considered federal law when interpreting its provisions. See Zlatev v. Millette,

2015 IL App (1st) 143173, ¶ 24; Compton v. Ubilluz, 351 Ill. App. 3d 223 (2d Dist.

2004). In Polites v. U.S. Bank Nat’l Assoc., the Court found that:

      Federal courts have decided three types of notice comply with Federal
      Rule of Civil Procedure 15(c): (1) actual notice received by the party
      (Singletary v. Pennsylvania Department of Corrections, 266 F.3d
      186, 195 (3d Cir.2001)); (2) actual notice received by the party's agent
      (Peterson v. Sealed Air Corp., 902 F.2d 1232, 1237 (7th Cir.1990));
      or (3) constructive notice (Singletary, 266 F.3d at 195–96).

Polites v. U.S. Bank Nat’l Assoc., 361 Ill. App. 3d 76, 88 (1st Dist. 2005).

Under federal law, there are three ways to establish constructive notice:




                                     Page 14 of 17
      (1) notice via sharing an attorney with the original defendant
      (Singletary, 266 F.3d at 196); (2) notice via an identity of interest with
      the original defendant (Singletary, 266 F.3d at 197–98); or (3) notice
      via someone who handles the would-be defendant's insurance claims
      (Korn v. Royal Caribbean Cruise Line, Inc., 724 F.2d 1397, 1401 (9th
      Cir.1984); Smith v. TW Services, Inc., 142 F.R.D. 144, 148
      (M.D.Tenn.1991)).

Id. at 90-91.

The first two theories of constructive notice are relevant to the facts of this case,

and thus, warrant analysis. In Singletary v. Pennsylvania Dep’t of Corr., the Third

Circuit noted that the “shared attorney” method of imputing notice is based on the

notion that, “when an originally named party and the party who is sought to be

added are represented by the same attorney, the attorney is likely to have

communicated to the latter party that he may very well be joined in the action.” 266

F.3d 186, 196 (3d Cir. 2001). The court further noted that “the fundamental issue

here is whether the attorney's later relationship with the newly named defendant

gives rise to the inference that the attorney, within the 120-day period, had some

communication or relationship with, and thus gave notice of the action to, the newly

named defendant.” Id. at 196-97.

      In her motion to dismiss, Defendant Suppan argues that she cannot be found

to have had constructive notice of the suit via the “shared attorney” theory because

“she did not have any contact or communications with the attorneys representing

Brigham prior to the time she was served the first amended domplaint. (Doc. 74,

p. 9). Defendant Suppan supports the above assertion through a signed affidavit

which affirms that she did not have any communication with the attorneys



                                     Page 15 of 17
representing Brigham. Thus, given the record, imputing constructive notice onto

Defendant Suppan through the “shared attorney” theory fails.

      The second way to establish constructive notice is by establishing an identity

of interest with the prospective defendant and the original defendant. In Alyala v.

Lebron Gonzalez, the First Circuit affirmed the district court’s finding of an identity

of interest between a prospective prison guard defendant and prison officials named

in the original complaint. The court reasoned that the originally named defendants

were the prison guard’s superiors and the prison guard was present during the

attack. 909 F.2d 8 (1st Cir. 1990). In Jacobsen v. Osborne, the Fifth Circuit held

that the newly named defendants received constructive notice because:

      [T]he City Attorney, who represented the original City defendants (the
      City and Officer Osborne) . . . would necessarily have represented the
      newly-named officers. The City Attorney answered the complaint on
      behalf of the City and Officer Osborne, and to do so, presumably
      investigated the allegations, thus giving the newly-named officers the
      [Rule 15(c)(3)] notice of the action.

133 F.3d 315, 320 (5th Cir. 1998).

In Singletary, the Third Circuit held that the prospective defendant did not share

an identity of interest with the original defendant because “Regan was a staff level

employee at SCI-Rockview with no administrative or supervisory duties at the

prison. Thus, Regan’s position at SCI Rockview cannot alone serve as a basis for

finding an identity of interest . . ..” Singletary, 266 F.3d at 199.

      Defendant Suppan urges the Court to follow Singletary by finding there is no

identity of interest between Defendant Suppan and Brigham Anesthesia because

she was not a managerial employee of Brigham. While Defendant Suppan was not


                                      Page 16 of 17
a managerial employee of Brigham, the circumstances present in Ayala Serrano

and Jacobsen that were the bases for the findings of identity of interest in those

cases are present in this case. Similarly, Defendant Suppan was employed at

Brigham on October 31, 2013, presumably present during the surgical procedure

at issue, and represented by the same attorney as three originally named

defendants. Therefore, the Court finds there is a sufficient identity of interest

between Defendant Suppan and Brigham so that notice given to Brigham can be

imputed to Defendant Suppan for Section 2-616(d) purposes.

                                  V. Conclusion

      In sum, the Court concludes that Defendants Majid, Sparling, Kirby, and

Suppan

failed to make a sufficient showing that Counts X, XI, XII, XIII, XIV, XV, XVI, and

XVII should be dismissed.

      Accordingly, the Court DENIES both Defendants MSK’s motion to dismiss

(Doc. 71) and Defendant Suppan’s motion to dismiss (Doc. 73).

      SO ORDERED.

                                                      Judge Herndon
                                                      2018.11.21
                                                      15:44:22 -06'00'
                                              UNITED STATES DISTRICT JUDGE




                                    Page 17 of 17
